Citation Nr: 1633224	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954 and from February 1954 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified at a December 2011 hearing sitting at the RO before a Veterans Law Judge who has since left employment with the Board.  The Veteran has declined having another Board hearing.  

The RO had not specifically denied the claim of entitlement to a TDIU; however, the Veteran perfected his appeal for an increased rating for degenerative disc disease of the low back disability and left lower extremity radiculopathy.  The Board determined in the June 2012 decision and remand that the record raised a claim for a TDIU for which further development was needed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim).  

The TDIU issue was remanded for VCAA notice and adjudication.  The notice was thereafter issued in July 2012 and the matter was adjudicated in a March 2016 supplemental statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Board's prior remand for development of the issue of entitlement to a TDIU, it was noted that the Veteran had lost time for work due to his back pain.  On remand, the RO afforded the Veteran a feet examination which concluded that the Veteran's foot disabilities would preclude physical labor of any type, but the Veteran would be able to perform sedentary work including jobs such as such as dispatcher, receptionist, telemarketing, data entry, and video security monitoring. 

The Veteran is service connected for bilateral pes planus, degenerative disc disease of the low back, left lower extremity radiculopathy, hallux valgus of the right great toe, and hallux valgus of the left great toe.  The Veteran has indicated that his foot disabilities preclude employment, a matter addressed in the most recent VA examination, but in the informal hearing presentation, the Veteran's representative noted that while the Veteran indicated he was unable to work because of his disabilities of the feet and the RO provided a foot examination to address his contentions, the RO failed to address whether his remaining service-connected disabilities caused or contributed to his being unemployable.  As such, the representative requested that the Veteran be afforded another VA examination to address all of his service-connected conditions and to determine whether, singly or in combination, these conditions render him incapable of obtaining or retaining any form of gainful employment.  The Board therefore finds that the Veteran should be reexamined, particularly since the Board in its prior remand indicated that his low back may play a role in an employability assessment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. 

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., bilateral pes planus, degenerative disc disease of the lumbar spine, left lower extremity radiculopathy, hallux valgus of the right great toe, and hallux valgus of the left great toe) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

